Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a semiconductor device comprising a first substrate provided with a memory array; and a second substrate that is stacked with the first substrate and that is provided with a peripheral circuit that controls operation of the memory array, wherein the first substrate has a core substrate, wherein the memory array includes a plurality of memory cells each including a memory element and a cell transistor, wherein the cell transistor is provided on one surface of the core substrate, and wherein the memory element is formed on another surface opposed to the one surface of the core substrate (claim 3);
Additionally, the prior arts fail to disclose that a second substrate stacked below  the first substrate and that is provided with a peripheral circuit that controls operation of the memory array; and a plurality of transistors that are different in supply voltage from one another, wherein a first transistor having a low supply voltage of the plurality of transistors is provided on the first substrate (claim 7), or the first transistor having a highest supply voltage of the plurality of transistors is provided on the second substrate (claim 9);
Additionally, the prior arts fail to disclose a third substrate that is stacked with the first substrate and the second substrate and that is provided with a sensor element; and claim 14);
Additionally, the prior arts fail to disclose that the first substrate has, one a surface bonded to the second substrate, an expansion section on each of ends of a plurality of wiring lines taken out of the memory array, and wherein a plurality of the expansion sections provided on the ends of the plurality of wiring lines is disposed in a staggered arrangement (claim 18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827